Citation Nr: 0531720	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1997 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that her back condition was incurred in 
active duty, to include due to her service-connected 
bilateral pes planus condition.  

The July 2003 VA examination report indicates that the 
veteran has been diagnosed with chronic low back strain.

The Board notes that the July 2003 VA examination did not 
address whether it was at least as likely as not that the 
veteran's service-connected bilateral pes planus aggravated 
the veteran's back condition.  Accordingly, additional 
development is required.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, this claim is REMANDED for the following 
actions:

1.	The RO is to schedule the veteran for 
another VA examination in order to 
determine the nature and etiology of 
any back pathology.  The claims 
folder and a copy of this REMAND must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated tests, to 
include x-ray studies and any other 
specialized tests deemed necessary, 
should be conducted.  

The examiner should examine the back 
and provide a diagnosis of any 
pathology found.  

Based on the results of the 
examination, review of the medical 
evidence of record, and sound medical 
principles, the examiner should also 
provide an opinion on whether any 
current back disorder is at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the veteran's injuries in 
April 1998.

The examiner should also provide a 
medical opinion on whether it is at 
least as likely as not that the 
veteran's service-connected bilateral 
pes planus aggravated the veteran's 
back disorder.    

The examiner is to provide rationale 
for any opinion provided.
  
2.	To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
the REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  



3.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, 
and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

